Order entered January 3, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-12-00453-CV

                                  PRISCILLA BOUIE, Appellant

                                                   V.

                     KIRKLAND'S STORES INCORPORATED, Appellee

                        On Appeal from the 429th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 429-00666-2011

                                               ORDER
        The Court has before it appellant’s December 28, 2012 motion for extension of time to

file her brief on the merits. The Court GRANTS the motion in part and ORDERS appellant to

file her brief within thirty days of the date of this order.


                                                         /s/   MOLLY FRANCIS
                                                               JUSTICE